Citation Nr: 1038202	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  06-17 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for service-connected left 
hip degenerative joint disease, status post left hip 
arthroplasty, to include entitlement to an evaluation greater 
than 10 percent prior to August 1, 2007, and to an evaluation 
greater than 30 percent from October 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1990 to July 1997.

This matter arises before the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  
Jurisdiction over the Veteran's claim was subsequently 
transferred to the VA RO in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After careful review of the record, the Board finds that another 
remand for additional development is necessary before proceeding 
to evaluate the merits of the Veteran's claim.

In January 2010, the Board remanded the Veteran's claim to the 
AMC to afford the Veteran with an appropriate medical examination 
with the purpose of determining the current severity of his 
service-connected left hip disability.  While the Veteran was 
afforded an examination, the examiner's report was inadequate to 
rate the Veteran's left hip disability.  For example, several of 
the potentially relevant diagnostic codes rely on limitation of 
motion findings, but the examiner only provided range of motion 
findings for the Veteran's right hip.  The report also contains 
some internal inconsistencies, such as the Veteran "complains of 
weakness in the left leg compared to the left."  Therefore, 
although the examiner did provide the Veteran's subjective 
complaints regarding symptoms of his disability, the examiner's 
report is inadequate for rating purposes and a new examination is 
required with respect to the Veteran's claimed disorder before 
the claim can be readjudicated.  The new report should 
specifically state the Veteran's range of motion limitations for 
his service-connected left hip disability as such limitations 
pertain to extension, flexion, abduction, and adduction.    
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
medical examination to determine the 
nature and extent of any current 
manifestations of his service-connected 
degenerative joint disease of the left 
hip.  All indicated evaluations, studies, 
and tests deemed necessary should be 
accomplished and all findings reported in 
detail.  The claims file and a copy of 
this remand should be made available for 
review in connection with the examination.  
The examiner should indicate in the report 
that the claims file was reviewed.

The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the Veteran's service-
connected degenerative joint disease of 
the left hip and any other nonservice-
connected disorders that may be found.  If 
it is medically impossible to distinguish 
among symptomatology resulting from the 
disorders, the examiner should state this 
in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached. 

2.  Thereafter, the Veteran's claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


